DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 4, 9, 14 and 15 is/are objected to because of the following informalities:
At line 3 of claim 4, “the maximum” should be replaced with “a maximum”.
At line 2 of claim 9, “the outside” should be replaced with “an outside”.
At line 4 of claim 14, “the maximum” should be replaced with “a maximum”.
At line 2 of claim 15, “detecting a speed bump on” should be replaced with “detecting when a speed bump is on”.  Examiner notes that this will clarify that the speed bump is not being positively recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke et al. (US Publication 2013/0048101) in view of Ackermann et al. (US Publication 2018/0037080). 
In regards to claims 1, 5, 11 and 15, Becke et al. discloses the claimed limitations including an apparatus (1,2) for controlling a lift axle of a vehicle, the apparatus comprising:
a lift axle actuator (1) configured to drive the lift axle of the vehicle;
when determining that a brake load of the vehicle is insufficient, controls the lift axle actuator to bring wheels of the lift axle into close contact with the ground to the maximum (Reference is made to Paragraph 0003; “The intention for a change of the number of the load carrying axles of the utility vehicle is also to minimize wear at the load carrying axles and/or a provision of an improved brake behavior for varying loads…The lift axle might also be additionally used for keeping a required maximum of the brake force produced by a brake device with an increased load (and corresponding increased normal force between the wheels and the road) below an upper limit value. This is due to the fact that excess brake forces cannot be produced by brake force actuators or these excess brake forces cannot be withheld for longer time periods. Accordingly, with an increase of the load without the additional lowering of the lift axle the brake device would be overloaded. It might also be impossible to produce the required brake force which might result in an increased braking distance.”);
wherein the lift axle actuator includes: an air tank (4) configured to store compressed air; a first air bag (7) configured to be inflated by the compressed air to 
a first sensor configured to measure pressure inside the first air bag (Reference is made to Paragraph 0048);
a second air bag (6’6”) configured to be inflated by the compressed air to lower the lift axle; a second valve (18’,18”) configured to supply the compressed air into the second air bag or block the supply of the compressed air into the second air bag.

In regards to claim(s) 1, 5, 11 and 15, Becke et al. discloses the claimed limitations excluding an interworking device configured to interwork with a forward collision avoidance (FCA) system; and
a controller configured to control the lift axle actuator, based on information obtained from the FCA system.
Examiner notes that Becke et al. does disclose minimizing wear an improving brake behavior for varying load preventing the brakes from being overloaded or unable to produce a required braking force which may result in an increased braking distance (Examiner notes an increase in braking distance beyond a target distance would result in collision; Reference is made to at least Paragraph 0003).
Ackermann et al. discloses providing a collision detection system to detect an imminent collision.  Ackermann et al. further discloses lowering an axle quickly to minimize damage arising from the collision (Reference is made to at least Paragraph 0022)


In regards to claim(s) 6 and 16, the combination of Becke et al. in view of Ackermann et al. would comprise:
wherein the controller controls the lift axle actuator when there is no speed bump on the road.

In regards to claims 2-4 and 12-14, Examiner is taking OFFICIAL NOTICE that time information would be included in the collision detection system and imminent collision determination of the prior art combination.  As such the limitation “wherein the controller, when obtaining time information for informing of a risk of collision of the vehicle” is met by the combination of prior art references.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of systems of Becke et al. in view of Ackermann et al. in view of the well-known teachings of the art to include a specific callout for time since it is known that speed, acceleration, and/or a changing relative distance (all typical factors utilized in imminent collision determination) all involve a time component and evaluation of the time element itself would lend relevant information for .

Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becke et al. in view of Ackermann et al. as applied to claim(s) 1 and 11 above, and further in view of Grunberg et al. (US Publication 2002/0038193).
In regards to claim(s) 7-10 and 7-20, Becke et al. in view of Ackermann et al.  discloses the claimed limitations including an air tank (4), a first (7) and second airbag(s) (6 or 6’/6”) the first airbag(s) (7) being inflated to raise the lift axle and the second airbag(s) (6 or 6’/6”) being inflated to lower the lift axle (Reference is made to Paragraph 0032), airbags solenoid valves (Reference is made to Paragraph 0049), yet excluding first and second sensor(s).
Grunberg et al. discloses “In order to rapidly and inexpensively deliver information regarding the load status of a motor vehicle, in particular, a utility vehicle with at least one axle that is suspended on pneumatic springs, there is arranged a sensor for measuring the bellows pressure and one additional sensor for measuring the spring travel on each of the pneumatic springs… The information regarding the load status preferably is also utilized as an input quantity for other safety systems, e.g., for lowering a lift axle, for issuing a warning and/or for throttling the speed in accordance with the respective requirements. This information can also be evaluated for documenting a motor vehicle load and/or an accident.” (Reference is made to Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Becke et al. in view of Ackermann et al. in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616